Cite as 2016 Ark. 301

                SUPREME COURT OF ARKANSAS
                                       No.   CV-16-785

KARA L. BENCA                                     Opinion Delivered   September 9, 2016
                              PETITIONER

V.
                                                  AN ORIGINAL ACTION; MOTION
                                                  FOR APPOINTMENT OF MASTER,
MARK MARTIN , SECRETARY OF                        FOR AN EXPEDITED SCHEDULING
STATE                                             ORDER, AND FOR LEAVE OF
                  RESPONDENT                      COURT TO TAKE DEPOSITIONS;
                                                  MOTION FOR JOINDER OR TO
ARKANSANS FOR COMPASSIONATE                       INTERVENE BY ARKANSANS FOR
CARE 2016                                         COMPASSIONATE CARE 2016;
                INTERVENOR                        RESPONDENT’S MOTION TO
                                                  SHORTEN DISCOVERY REQUESTS

                                                  MOTION FOR APPOINTMENT OF
                                                  SPECIAL MASTER GRANTED;
                                                  MOTION FOR EXPEDITED
                                                  SCHEDULING ORDER GRANTED;
                                                  MOTION TO INTERVENE BY
                                                  ARKANSANS FOR COMPASSIONATE
                                                  CARE 2016 GRANTED.




                                        PER CURIAM


       Respondent, Mark Martin, Arkansas Secretary of State, certified a proposed initiated

act with the popular name, “Arkansas Medical Cannabis Act” to be placed on the November

8, 2016, general election ballot. On September 2, 2016, petitioner, Kara L. Benca, filed an

original action in this court, pursuant to article 5, section 1 of the Arkansas Constitution, as
                                     Cite as 2016 Ark. 301

amended by amendment 7 to the Arkansas Constitution, challenging the proposed initiated

act, and requests an order declaring the ballot measure legally insufficient. Petitioner also filed

a motion for appointment of master, for an expedited scheduling order, and for leave of court

to take depositions. In response, respondent filed an answer and a motion to shorten time to

respond to discovery requests.

       Petitioner now seeks to enjoin respondent from placing the measure on the ballot or,

in the alternative, to enjoin respondent from counting, canvassing or certifying any votes cast

for the measure. Specifically, petitioner asserts that the sponsor of the proposed initiated act

failed to comply with mandatory canvasser-certification laws and failed to submit the requisite

number of verified signatures. The sponsor of the proposed initiated act, Arkansans for

Compassionate Care 2016, has filed a motion to intervene in this action and a cross-claim

against respondent.

       As an initial matter, we grant the motion to intervene. Further, this original action

raises issues of fact with regard to canvasser certification, filing requirements, and validity of

signatures. Arkansas Supreme Court Rule 6-5(c) (2015) provides that evidence on issues of

fact will be taken by a master to be appointed by this court. Therefore, we appoint the

Honorable John Robbins as master and direct him to conduct such proceedings and hearings

subject to, and in accordance with, Rule 6-5(b) and Arkansas Rule of Civil Procedure 53

(2015), as are necessary to determine whether the allegations contained in the petition are

true. We further direct him to file his report with this court by September 28, 2016. In the

discharge of his duties, the master has the authority to address the parties’ discovery motions.


                                                2
                                   Cite as 2016 Ark. 301

       This court has routinely required parties to post a bond in original actions brought

under amendment 7 when a master is appointed. See Stephens v. Martin, 2014 Ark. 402 (per

curiam); Roberts v. Priest, 334 Ark. 244, 973 S.W.2d 797 (1998) (per curiam). Respondent

is not subject to the payment of costs because of sovereign immunity. See Stephens, 2014 Ark.
402. Therefore, petitioner and intervenor are both directed to file a bond to be approved by

our clerk in the amount of $5,000 to secure payment for costs adjudged against them incurred

in taking and transcribing proof, including the master’s fee. We grant petitioner’s motion for

expedited consideration and we set the expedited briefing schedule as follows:

       Petitioner’s brief due on October 5, 2016; respondent’s and intervenor’s briefs due on
       October 12, 2016; petitioner’s reply brief due on October 13, 2016.

       It is so ordered.




                                              3